Dear Mr. Parks:
You have requested our opinion regarding the use of the Poydras Fund monies bequeathed to the Parish of Pointe Coupee by Julien Poydras, who died in 1824.  Specifically, you ask whether the Police Jury of Pointe Coupee can use the interest and/or the principal of the Poydras Fund for the maintenance, repair and renovation of the Poydras School, its auditorium and grounds, with the buildings to be used for arts and craft exhibitions, plays, concerts and other educational purposes.
The pertinent provisions of Julien Poydras' last will and testament (as translated from the French language) state:
     "I give and bequeath to [Pointe Coupee] Parish Twenty Thousand Dollars, the interest of this sum to be employed towards contributing to keeping up an Academy or College, to be especially established in the Parish of Pointe Coupee. . . . I appeal to the intelligence and humanity of our Legislators, to see that a legal direction be given in the enforcement of the sums that I bequeath to the aforesaid parishes . . . In becoming penetrated with the sentiments that animate me, it will be easy for them to carry out my intention."
In accordance with Poydras' last will and testament, the Legislature enacted a series of acts relative to the Poydras bequests on behalf of Pointe Coupee Parish.  The pertinent provisions of the most recent enactment that we are aware of states as follows:
"That the police jury of the parish of Pointe Coupee is hereby authorized to use the interest of all the Poydras funds of said Parish for the purpose of establishing and maintaining in said parish one or more public schools, said schools to be governed as far as possible by the same laws, rules and regulations now provided for the Poydras Academy of said parish."  (Act No. 58 of 1888)
It is our opinion that the legislature, in keeping with the intentions of Julien Poydras as expressed in his last will and testament, has only authorized the use of the interest generated by the Poydras Funds.  Furthermore, the interest must be used for the purpose of "establishing and maintaining . . . public schools".
Although we admire the Police Jury's efforts to restore and renovate the site and grounds of the old Poydras School, it is our opinion that the Poydras Funds cannot be utilized for this purpose, particularly as the site of the Poydras School is no longer utilized as a traditional institution of education.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 0176n